            Case 1:20-cv-01732-RC Document 9 Filed 08/03/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 LEGAL EAGLE, LLC,

                   Plaintiff,
 v.
                                                           Civil Action No. 1:20-cv-01732 (RC)
 NATIONAL SECURITY COUNCIL
 RECORDS ACCESS AND                                                      ERRATA
 INFORMATION MANAGEMENT
 DIRECTORATE, et. al.,

                   Defendants.



        Defendants’ inadvertently left out the proposed order from their Partial Motion to Dismiss, ECF

No. 7. A corrected version, including the proposed order, is attached.


DATED: August 3, 2020                            Respectfully submitted,

                                                  ETHAN P. DAVIS
                                                  Acting Assistant Attorney General

                                                  ELIZABETH J. SHAPIRO
                                                  Deputy Director, Federal Programs Branch

                                                  /s/ Christopher R. Healy

                                                  CHRISTOPHER R. HEALY
                                                  Trial Attorney
                                                  U.S. Department of Justice
                                                  Civil Division, Federal Programs
                                                  Branch 1100 L St, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 514-8095
                                                  Facsimile: (202) 616-8470
                                                  E-mail: Christopher.Healy@usdoj.gov

                                                  Counsel for Defendants
